OPINION — AG — (1) A COUNTY MAY NOT MAKE EMPLOYER CONTRIBUTIONS ON BEHALF OF A COUNTY OFFICER WHO WAS ELECTED OR APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE OKLAHOMA PUBLIC EMPLOYEE'S RETIREMENT SYSTEM ACT (SENATE BILL NO. 62) TO AN OFFICE HAVING A TERM EXTENDING BEYOND THE EFFECTIVE DATE, DURING SAID TERM. A COUNTY THAT HAS AFFILIATED WITH THE SYSTEM MUST MAKE EMPLOYER CONTRIBUTIONS ON BEHALF OF A COUNTY OFFICER ELECTED OR APPOINTED AFTER THE EFFECTIVE DATE OF THE ACT. (2) A COUNTY OFFICER CANNOT CONVERT PRIOR SERVICE TO PARTICIPATING SERVICE UNLESS SAID OFFICE WAS ELECTED OR APPOINTED AFTER THE EFFECTIVE DATE OF THE ACT AND THE COUNTY HE SERVES BECOMES A PARTICIPATING EMPLOYER ON THE FIRST ENTRY DATE (JANUARY 1, 1964). THE ONLY OTHER EXCEPTION TO THE GENERAL RULE WOULD OCCUR IF A COUNTY BECAME A PARTICIPATING EMPLOYER ON JANUARY 1, 1965 AND THE COUNTY OFFICER JUST DESCRIBED CONVERTED ON THAT SAME DATE. CITE: ARTICLE XXIII, SECTION 10, 19 O.S. 1961 131 [19-131], OPINION NO. 63-413, OPINION NO. APRIL 10, 1963 — BREEDEN (BURCK BAILEY)